            Case 2:16-cv-00832-JNP Document 244 Filed 05/29/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    SECURITIES AND EXCHANGE
    COMMISSION,                                      MEMORANDUM DECISION AND ORDER
                                                      DENYING MOTION FOR ATTORNEY
          Plaintiff,                                             FEES

    v.
                                                     Case No. 2:16-cv-000832-JNP
    TRAFFIC MONSOON, LLC and CHARLES
    SCOVILLE,                                        District Judge Jill N. Parrish

          Defendant.



          Before the court is a motion for attorney fees brought by defendant Charles Scoville.

[Docket 197]. Scoville filed an interlocutory appeal from this court’s order granting a preliminary

injunction. He retained a Las Vegas law firm to represent him in that appeal. 1 The firm billed

Scoville $188,397.31. After the Tenth Circuit affirmed the preliminary injunction, Scoville

retained a prominent Washington D.C. law firm, Williams & Connolly, to prepare a petition for

certiorari. Williams & Connolly billed Scoville $81,695.91. The Supreme Court denied the

petition. Scoville now moves this court for an order directing the Receiver to pay these bills with

receivership funds. The court DENIES Scoville’s motion for attorney fees.

          A defendant in a securities fraud lawsuit does not have a constitutional right to use frozen

assets to pay for an attorney. S.E.C. v. Marino, 29 F. App’x 538, 541–42 (10th Cir. 2002)

(unpublished) (“[A] swindler in securities markets cannot use the victims’ assets to hire counsel



1
    The Receiver represents that one of the attorneys that worked on the appeal is Scoville’s cousin.
         Case 2:16-cv-00832-JNP Document 244 Filed 05/29/20 Page 2 of 3



who will help him retain the gleanings of crime.” (citation omitted)). A district court, nonetheless,

retains the discretion to unfreeze assets to pay a defendant’s attorneys in full or in part. See

Commodity Futures Trading Comm’n v. Noble Metals Int’l, Inc., 67 F.3d 766, 775 (9th Cir. 1995)

(“A district court may, within its discretion, forbid or limit payment of attorney fees out of frozen

assets.”); F.T.C. v. Elite IT Partners, Inc., No. 2:19-cv-00125-RJS, 2019 WL 1568400, at *1 (D.

Utah Apr. 5, 2019) (“The court has discretion to release receivership funds to pay for an individual

defendant’s attorney’s fees.”).

       Where the receivership funds are insufficient to make all of the allegedly defrauded

investors whole, the court must decide who deserves the funds more, the defendant or his alleged

victims. See F.T.C. v. Sharp, No. CV-S89-870 RDF (RJJ), 1991 WL 214076, at *1 (D. Nev. July

23, 1991). A number of courts have rejected requests for access to frozen funds to pay attorneys

where the funds are inadequate pay all claims to the funds. Noble Metals, 67 F.3d at 775;

Commodity Futures Trading Comm’n v. Morse, 762 F.2d 60, 63 (8th Cir. 1985); Elite IT Partners,

2019 WL 1568400, at *2; S.E.C. v. Callahan, No. 12CV1065ADSAYS, 2015 WL 10853927, at

*2 (E.D.N.Y. Dec. 24, 2015) (collecting cases); S.E.C. v. Bravata, 763 F. Supp. 2d 891, 920 (E.D.

Mich. 2011); S.E.C. v. Current Fin. Servs., 62 F. Supp. 2d 66, 68 (D.D.C. 1999).

       In this case, the funds held by the receiver are insufficient to make the alleged victims of

Scoville’s Ponzi scheme whole. The Receiver holds about $53 million. But investor losses total

more than $114 million. In addition, the court has determined that there is a high likelihood that

the SEC will prove that Scoville was operating an illegal Ponzi scheme. Moreover, Scoville has

neglected to answer the complaint against him and is in default. Given the high probability that

the frozen assets will be used to repay defrauded investors and because they are not sufficient to

fully compensate the victims, the court determines that it would not be equitable to take money
                                                 2
         Case 2:16-cv-00832-JNP Document 244 Filed 05/29/20 Page 3 of 3



from victims of the fraud to pay Scoville’s attorneys. See S.E.C. v. Grossman, 887 F. Supp. 649,

661 (S.D.N.Y. 1995) (“[I]t is well-established that there is no right to use the money of others for

legal service.”).

        The court notes, moreover, that Scoville waited until after he received the legal services to

seek permission to use the frozen assets to pay the bills for those services. Prior to the appeal, the

court had already denied a request to use the frozen funds to pay for Scoville’s legal fees associated

with the preliminary injunction proceedings. [Docket 79 at 43–44]. Moreover, prior to oral

argument on the appeal and well before the petition for certiorari had been filed, the court ordered

that “Scoville and his counsel shall have no right to payment or reimbursement from the

Receivership Assets for any fees, expenses, or costs incurred in this action or any appeal therefrom.

[Docket 120 at 2]. Thus, the attorneys that worked on the appeal and the petition for certiorari took

the case with the full knowledge of the risk of nonpayment if the appeal were unsuccessful. If

Scoville or his attorneys had wished to be assured of payment, Scoville should have moved the

court for fees prior to incurring the fees.

        Scoville’s motion for attorney fees is DENIED.

                DATED May 29, 2020.

                                               BY THE COURT



                                               ______________________________
                                               Jill N. Parrish
                                               United States District Court Judge




                                                  3
